                    IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

Patricia Martin
                                         )   Case No.: 3:17-cv-0160
       Plaintiff,                        )
                                         )   Judge Thomas Rose
                                         )
v.                                       )   ORDER OF DISMISSAL:
                                         )   TERMINATION ENTRY
Joshua Haas, et al.,                     )
                                         )
     Defendants.                         )
                                         )
                                         )

      The Court having been advised by counsel for the parties that the above matter

has been settled, IT IS ORDERED that this action is hereby DISMISSED, with

prejudice as to the parties, provided that any of the parties may, upon good cause

shown within 60 days, reopen the action if settlement is not consummated.

      Parties intending to preserve this Court’s jurisdiction to enforce the settlement

should be aware of Kokkonen v. Guardian Life Ins. Co. of America, 114 S.Ct. 1673

(1994), and incorporate appropriate language in any substituted judgment entry.

      IT IS SO ORDERED.


      July 17, 2019                                 *s/Thomas M. Rose
                                              ____________________________________
                                              Honorable Thomas M. Rose
                                              United States District Judge
